DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/22, 3/17/22, 3/17/22, 4/28/22, 5/11/22, 6/3/22, 7/8,22, 7/8/22, 7/18/22, 8/2/22, 9/9/22, 9/28/22, 9/28/22, 10/10/22, 10/27/22 and 11/10/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3 and 7-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 20 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and product claim 19.  Claim 20 recites the limitations of sharing loyalty account information based on the user’s authorization for the (on-going) transaction and user’s prior instruction on if/when such account information can be shared.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity Receiving a request from merchant for loyalty account info relating to a payment transaction; user has authorized the payment for the on-going transaction; determining if the “loyalty-sharing condition” is met; If yes, transmitting loyalty account info to merchant terminal; if no, do not transmit loyalty account info to merchant terminal, – specifically, the claim recites “receive… a request for loyalty account information for a payment transaction for which authorization to proceed has been provided… in response to receiving the request for loyalty account information: determine whether a loyalty-sharing condition is met; in accordance with a determination that the loyalty-sharing condition is met, transmit loyalty account information of a loyalty account… in accordance with a determination that the loyalty-sharing condition is not met, forgo transmitting loyalty account information of the loyalty account”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and/or commercial interactions involving marketing or sales activities or behaviors, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “an electronic device”, “one or more wireless communication elements”, “one or more input devices”, “one or more wireless communication elements”, and “a contactless payment terminal”,  in claim 20; the additional technical element of “one or more processor”, “memory”, and “one or more programs”,  in claim 1; and the additional technical element of “a non-transitory computer-readable storage medium” in claim 19, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as an electronic device and one or more processor;  communication devices such as one or more wireless communication elements, one or more input devices, one or more wireless communication elements, and a contactless payment terminal; software modules such as one or more programs, and a storage unit such as memory and a non-transitory computer-readable storage medium.  
The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 20, 1, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 20, 1, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
 Dependent claims further define the abstract idea that is present in their respective independent claims 20, 1, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.   Dependent claim 11 discloses the additional element of “a field of the contactless payment terminal” (similar to a scanner/sensor), which is a part of a computer communication system that is recited at a very high level and being used as a tool to perform the abstract idea.   Additionally, the additional elements that are used for performing insignificant extra-solution activities as described above are well understood, routine, and conventional functions.  Activities such as data gathering are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions);  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);  OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order).
Dependent claim 14 discloses the additional element of “a fingerprint sensor”, which is a part of a computer system that is also recited at a very high level and being used as a tool to perform the abstract idea.  Additionally, the additional elements that are used for performing insignificant extra-solution activities as described above are well understood, routine, and conventional functions.  Activities such as data gathering are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions);  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);  OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order).
Dependent claim 15 discloses the additional element of “touch-sensitive surface of the electronic device”, which that is also recited at a very high level and is a part of a computer system that is being used as a tool to perform the abstract idea.  The touch screen is part of the customer’s device (e.g. a cell phone, see figures 4A and 6C); here, it is used for inputting a passcode.  Additionally, the additional elements that are used for performing insignificant extra-solution activities as described above are well understood, routine, and conventional functions.  Activities such as data gathering are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions);  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);  OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order).
Dependent claim 16 discloses the additional element of “electronic wallet”, which is also recited at a very high level and is an electronic data, and is part of a computer system that is being used as a tool to perform the abstract idea.  Claim 16 recites the electronic wallet at very high level, describing the payment account as belonging to an electronic wallet.    Additionally, the additional elements that are used for performing insignificant extra-solution activities as described above are well understood, routine, and conventional functions.  Activities such as data gathering are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log);  CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions);  and, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order).
The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-3 and 7-20 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, 15, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Azen (20130185214) in view of Hurry (20090144203) and Clark (20150112781).
Regarding claim 1, Azen discloses  
an electronic device comprising: one or more wireless communication elements; one or more input devices; 
one or more processors; memory; and one or more programs stored in memory, including instructions which, when executed by the one or more processors, cause the electronic device to
([0041] FIG. 1 illustration, exemplary embodiments of a PCD 110 and POS system 125 envision remote communication… extended data storage… PCDs 110 and POS systems 125 configured for communication via a computer system such as the exemplary system 100 depicted in FIG. 1 may leverage communications networks 130 including, but not limited to cellular networks, PSTNs, cable networks, card issuer networks and the Internet… content updates, database queries, registration and account configuration, data transmission, etc. Other data that may be useful in connection with a PCD 110 and/or POS system 125, and accessible via the Internet or other networked system).
([0027] a PCD may be a cellular telephone).

receive, via the one or more wireless communication elements, from a contactless payment terminal that is proximate to the electronic device, a request for [loyalty account information] for a payment transaction for 
([0007] At the point of sale, the consumer PCD receives a payment request transmitted from a merchant POS system. The payment request may be tantamount to an invoice or the like for a good or service that the consumer wishes to purchase from the merchant associated with the POS system. The payment request may be transmitted wirelessly from the POS system to the PCD).
([0049] An exemplary PCD 110 and/or POS system 125 may also comprise a computer readable storage/memory component 119 for storing… customer loyalty data).

Azen does not disclose 
which authorization to proceed has been provided via the one or more input devices of the electronic device; and in response to receiving the request for loyalty account information: 
determine whether a loyalty-sharing condition is met; in accordance with a determination that the loyalty-sharing condition is met, transmit loyalty account information of a loyalty account to the contactless payment terminal via the one or more wireless communication elements; and in accordance with a determination that the loyalty-sharing condition is not met, forgo transmitting loyalty account information of the loyalty account to the contactless payment terminal.
Hurry teaches 
which authorization to proceed has been provided via the one or more input devices of the electronic device; and in response to receiving the request for loyalty account information: 
determine whether a loyalty-sharing condition is met; in accordance with a determination that the loyalty-sharing condition is met, transmit loyalty account information of a loyalty account to the contactless payment terminal via the one or more wireless communication elements; and in accordance with a determination that the loyalty-sharing condition is not met, forgo transmitting loyalty account information of the loyalty account to the contactless payment terminal 
(The examiner interprets the elements as having in place a set of preapproved/predetermined criteria applied to incoming transactions – i.e. determining if a particular device is preapproved to  be part of the process.  Note that the conditional rule could come out to be positive or negative (i.e., whether it was or was not authorized); as oppose to a static condition which is either always positive or always negative.  This process is taught by – [0136] In reference to FIG. 18A, a system 680 is operable to receive payment account information that is encrypted with an encryption key that corresponds to an authorized media device ID for an authorized media device that has an established association with the user payment account… The authorization approval module defines logic for validating transactions based upon whether a media device is authorized for supporting purchase transactions for a user payment account).
(Claims 2. The media server system of claim 1 wherein the media server system determines that the media device ID corresponds to the authorized media device having the established association with the user payment account when: the media device ID compares favorably to an authorized media device ID transmitted within the payment account information; the media device ID compares favorably to an authorized media device ID stored in the memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the account information sharing determination process of Azen to include 
which authorization to proceed has been provided via the one or more input devices of the electronic device; and in response to receiving the request for loyalty account information: 
determine whether a loyalty-sharing condition is met; in accordance with a determination that the loyalty-sharing condition is met, transmit loyalty account information of a loyalty account to the contactless payment terminal via the one or more wireless communication elements; and in accordance with a determination that the loyalty-sharing condition is not met, forgo transmitting loyalty account information of the loyalty account to the contactless payment terminal  based on the teaching of Hurry.  
The motivation to combine the feature Hurry of with the embodiment of Azen being to implement a system capable of establishing a pre-authorized device/terminals prior to the transaction to help facilitate the transactions by storing such authorisation and allowing reduced user/vendor’s authentication or authorization steps – see “[0097] initially includes receiving and processing an application for a media device associated payment account (step 400). Thereafter, the method includes transmitting an approved application indication to a remote server to initiate a payment card generation process (step 404). Additionally, the method also includes taking one or more steps supporting an established association between the payment account and the media device (step 408). Such steps include storing and/or transmitting payment account information in relation to the authorized media device ID”.

Azen also does not disclose 
[loyalty account information].
Clark teaches 
[loyalty account information] 
(The examiner notes that the claims address the determinization of whether information is to be transmitted to the merchant.  This information is the loyalty account information; and whether the transmission will happen or not is based on whether or not such step was previously authorized.  This prior art (Clark) teaches that account information subject to such condition could include loyalty account information.  This is taught by [0031] the processing server 110 may also store, as discussed in more detail below, an account data entry corresponding to the consumer 102 in an account database 112. The account data entry may include at least a reward balance for the reward account used by the consumer 102 to fund the payment transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the account information sharing determination process of Azen to include 
[loyalty account information] based on the teaching of Clark.  
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Azen to include 
The motivation to combine the feature Clark of with the embodiment of Azen being to include loyalty/reward information in the account information to facilitate the use of loyalty/reward credits (if any) in carrying transaction – see “[0031] The processing server 110 may also store, as discussed in more detail below, an account data entry corresponding to the consumer 102 in an account database 112… the processing server 110 may be associated with the issuer 104 and/or may receive account information (e.g., the reward balance) from the issuer 104. The processing server 110 may identify a reduction amount for the account data entry, where the reduction amount is based on the lesser of the transaction reward value and the reward balance included in the account data entry. In such an instance, the reduction amount may account for scenarios where the reward balance exceeds the reward amount necessary to fund the payment transaction or where the reward balance does not exceed the reward amount and may only be used to partially fund the payment transaction”).

Regarding claim 2, Hurry discloses  
prior to transmitting loyalty account information of the loyalty account, determining that authorization to proceed with the payment transaction is provided, and wherein transmitting loyalty account information of a loyalty account to the contactless payment terminal via the one or more wireless communication elements occurs without requiring separate authorization
(The examiner interprets the elements as having in place a set of preapproved/predetermined criteria applied to incoming transactions – i.e. determining if a particular device is preapproved to  be part of the process.  Note that the conditional rule could come out to be positive or negative (i.e., whether it was or was not authorized); as oppose to a static condition which is either always positive or always negative.  This process is taught by – [0136] In reference to FIG. 18A, a system 680 is operable to receive payment account information that is encrypted with an encryption key that corresponds to an authorized media device ID for an authorized media device that has an established association with the user payment account… The authorization approval module defines logic for validating transactions based upon whether a media device is authorized for supporting purchase transactions for a user payment account).
(Claims 2. The media server system of claim 1 wherein the media server system determines that the media device ID corresponds to the authorized media device having the established association with the user payment account when: the media device ID compares favorably to an authorized media device ID transmitted within the payment account information; the media device ID compares favorably to an authorized media device ID stored in the memory).
The motivation to combine the feature Hurry of with the embodiment of Azen being to implement a system capable of establishing a pre-authorized device/terminals prior to the transaction to help facilitate the transactions by storing such authorisation and allowing reduced user/vendor’s authentication or authorization steps – see “[0097] initially includes receiving and processing an application for a media device associated payment account (step 400). Thereafter, the method includes transmitting an approved application indication to a remote server to initiate a payment card generation process (step 404). Additionally, the method also includes taking one or more steps supporting an established association between the payment account and the media device (step 408). Such steps include storing and/or transmitting payment account information in relation to the authorized media device ID”.

Regarding claim 3, Hurry discloses  
in accordance with a determination that the loyalty-sharing condition is not met and a loyalty sharing permission regarding user instruction to provide the loyalty account information in the absence of input specifying a different payment account before the device receives authorization to proceed with a payment transaction using the device is not stored on the electronic device, providing an alert requesting confirmation to provide the loyalty account information to the contactless payment terminal
(The examiner notes that this claim contains negative elements of not having input specifying a different payment account – “in the absence of input specifying a different payment account”.  In the steps leading to the device alerting the user, the loyalty sharing permission must also be missing from storage – “before the device receives authorization to proceed with a payment transaction using the device is not stored on the electronic device”.  These are very specific conditions that seem narrow in scope for how they are constructed but broad in their absence.   The examiner is obligated to broadly interprets the elements as having a preapproved rule/criteria applied to incoming transactions.  Note that the conditional rule could come out to be positive or negative (i.e., whether it was or was not authorized); as oppose to a static condition which is either always positive or always negative.  This is taught by – [0136] In reference to FIG. 18A, a system 680 is operable to receive payment account information that is encrypted with an encryption key that corresponds to an authorized media device ID for an authorized media device that has an established association with the user payment account… The authorization approval module defines logic for validating transactions based upon whether a media device is authorized for supporting purchase transactions for a user payment account).
(Claims 2. The media server system of claim 1 wherein the media server system determines that the media device ID corresponds to the authorized media device having the established association with the user payment account when: the media device ID compares favorably to an authorized media device ID transmitted within the payment account information; the media device ID compares favorably to an authorized media device ID stored in the memory).
The motivation to combine the feature Hurry of with the embodiment of Azen being to implement a system capable of establishing a pre-authorized device/terminals prior to the transaction to help facilitate the transactions by storing such authorisation and allowing reduced user/vendor’s authentication or authorization steps – see “[0097] initially includes receiving and processing an application for a media device associated payment account (step 400). Thereafter, the method includes transmitting an approved application indication to a remote server to initiate a payment card generation process (step 404). Additionally, the method also includes taking one or more steps supporting an established association between the payment account and the media device (step 408). Such steps include storing and/or transmitting payment account information in relation to the authorized media device ID”.

Regarding claim 7, Hurry discloses  
in accordance with a determination that the loyalty-sharing condition is not met and a loyalty sharing permission stored on the electronic device indicates user instruction to not provide the loyalty account information in the absence of input specifying a different payment account before the device receives authorization to proceed with a payment transaction using the device, proceeding with the payment transaction using a payment account without prompting for confirmation
(The examiner interprets the elements as having in place a set of preapproved/predetermined criteria applied to incoming transactions – i.e. determining if a particular device is preapproved to be part of the process.  Note that the conditional rule could come out to be positive or negative (i.e., whether it was or was not authorized); as oppose to a static condition which is either always positive or always negative.  This process is taught by – [0136] In reference to FIG. 18A, a system 680 is operable to receive payment account information that is encrypted with an encryption key that corresponds to an authorized media device ID for an authorized media device that has an established association with the user payment account… The authorization approval module defines logic for validating transactions based upon whether a media device is authorized for supporting purchase transactions for a user payment account).
(Claims 2. The media server system of claim 1 wherein the media server system determines that the media device ID corresponds to the authorized media device having the established association with the user payment account when: the media device ID compares favorably to an authorized media device ID transmitted within the payment account information; the media device ID compares favorably to an authorized media device ID stored in the memory).
The motivation to combine the feature Hurry of with the embodiment of Azen being to implement a system capable of establishing a pre-authorized device/terminals prior to the transaction to help facilitate the transactions by storing such authorisation and allowing reduced user/vendor’s authentication or authorization steps – see “[0097] initially includes receiving and processing an application for a media device associated payment account (step 400). Thereafter, the method includes transmitting an approved application indication to a remote server to initiate a payment card generation process (step 404). Additionally, the method also includes taking one or more steps supporting an established association between the payment account and the media device (step 408). Such steps include storing and/or transmitting payment account information in relation to the authorized media device ID”.

Claim 8 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 9 is rejected using the same rationale that was used for the rejection of claim 7.

Regarding claim 11, Azen discloses  
prior to receiving the request for loyalty account information, detecting a field of the contactless payment terminal; and prior to detecting the field of the contactless payment terminal, receiving, via the one or more input devices of the electronic device, the authorization to proceed
([0008] Upon receipt of the payment request at the PCD, the PCD may be operable to render the payment request for review by the consumer. After review, the consumer may approve the payment request by entering a personal identification number ("PIN") which causes the PCD to digitally sign the payment request with a unique private key associated with the user. As is understood in the art of cryptography, the private key may serve to confirm the consumer's identity to a holder of the complimentary public key. The digital signature is transmitted back to the POS system where a digital signature associated with the merchant is also added, thus indicating the merchant's approval of the transaction. The payment request and the unique digital signatures are subsequently forwarded via a network connection from the merchant POS system to a remote service).

Regarding claim 12, Azen discloses  
prior to receiving the request for loyalty account information, detecting a field of the contactless payment terminal; and while detecting the field of the contactless payment terminal, receiving, via the one or more input devices of the electronic device, the authorization to proceed
([0008] Upon receipt of the payment request at the PCD, the PCD may be operable to render the payment request for review by the consumer. After review, the consumer may approve the payment request by entering a personal identification number ("PIN") which causes the PCD to digitally sign the payment request with a unique private key associated with the user. As is understood in the art of cryptography, the private key may serve to confirm the consumer's identity to a holder of the complimentary public key. The digital signature is transmitted back to the POS system where a digital signature associated with the merchant is also added, thus indicating the merchant's approval of the transaction. The payment request and the unique digital signatures are subsequently forwarded via a network connection from the merchant POS system to a remote service).

Claim 13 is rejected using the same rationale that was used for the rejection of claim 1. Because it does not further limit the  scope of claim 1.  The examiner notes that this claim merely repeat the process of requesting information (after transmitting one and receiving a request for another). 

Regarding claim 15, Azen discloses  
receiving a passcode via the touch-sensitive surface of the electronic device; and in response to receiving the passcode, determining that the passcode is consistent with an enrolled passcode that is enabled to authorize payment transactions
([0008] Upon receipt of the payment request at the PCD, the PCD may be operable to render the payment request for review by the consumer. After review, the consumer may approve the payment request by entering a personal identification number ("PIN") which causes the PCD to digitally sign the payment request with a unique private key associated with the user. As is understood in the art of cryptography, the private key may serve to confirm the consumer's identity to a holder of the complimentary public key. The digital signature is transmitted back to the POS system where a digital signature associated with the merchant is also added, thus indicating the merchant's approval of the transaction. The payment request and the unique digital signatures are subsequently forwarded via a network connection from the merchant POS system to a remote service).

Regarding claim 18, Azen discloses  
transmitting, using the one or more wireless communication elements, payment account information to the contactless payment terminal, wherein the payment account information enables the contactless payment terminal to engage in the payment transaction
([0008] Upon receipt of the payment request at the PCD, the PCD may be operable to render the payment request for review by the consumer. After review, the consumer may approve the payment request by entering a personal identification number ("PIN") which causes the PCD to digitally sign the payment request with a unique private key associated with the user. As is understood in the art of cryptography, the private key may serve to confirm the consumer's identity to a holder of the complimentary public key. The digital signature is transmitted back to the POS system where a digital signature associated with the merchant is also added, thus indicating the merchant's approval of the transaction. The payment request and the unique digital signatures are subsequently forwarded via a network connection from the merchant POS system to a remote service).

Claim 19 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1.


Claims 10, 14, and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Azen in view of Hurry and Clark, further in view of and Laracey (20130238455).
Regarding claim 10, Azen does not disclose 
the loyalty-sharing condition includes a condition that is met when the electronic device has previously been authorized to provide the loyalty account information of the loyalty account to one or more contactless payment terminals within a predetermined geographical region in which the contactless payment terminal is located.
Laracey teaches 
the loyalty-sharing condition includes a condition that is met when the electronic device has previously been authorized to provide the loyalty account information of the loyalty account to one or more contactless payment terminals within a predetermined geographical region in which the contactless payment terminal is located 
([0056] Merchant 208 may operate one or more merchant systems 209 to process payments and transactions, including, as will be described, payment transactions pursuant to the present invention (as well as "traditional" or standard payment transactions involving cash, standard payment cards, or the like). Merchant system 209 may be a networked point of sale system (such as for a physical retail location) or it may be a shopping cart system (such as for an electronic commerce or Internet retail location). Merchant system 209 may further be a combination of systems designed to allow a merchant to accept payments for goods or services. In some embodiments, merchant system 209 may be in communication with one or more point of sale devices 212 which have display devices 213 for presenting and receiving information from customers. For example, in the situation where the merchant 208 is a physical retail location, a merchant system 209 may be in communication with a number of different point of sale devices 212 each of which is located at a different checkout lane or location within the store (or in different stores in different geographical locations). Each of the point of sale devices 212 may present, display, or communicate transaction information to customers at the point of sale (or "POS") so that the customer can approve or authorize purchases and present payment for the purchases).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the account information sharing determination process of Azen to include 
the loyalty-sharing condition includes a condition that is met when the electronic device has previously been authorized to provide the loyalty account information of the loyalty account to one or more contactless payment terminals within a predetermined geographical region in which the contactless payment terminal is located based on the teaching of Laracey.  
The motivation to combine the feature of Azen with the embodiment of Laracey being to have the ability to conduct a wireless transaction system that takes into account the point of sale location that may reduce fraud and provide the system with context for the transaction – see “[0023] Embodiments of the present invention are believed to provide desirable advantages from a fraud reduction standpoint, as the chance for fraud is low, and PCI compliance is made very easy for the merchant for a variety of reasons... AND [0183] allow systems of the present invention to have detailed contextual information of what a customer is trying to do (e.g., the type of transaction), where the transaction is (e.g., the geographical location, the merchant information, etc.), the time of the transaction and other contextual information. This contextual information allows the transaction management system to control the operation of the mobile payment application in the mobile device to provide a user interface and a transaction experience that is most appropriate for the type of transaction”.

Regarding claim 14, Laracey discloses  
detecting a respective fingerprint on the fingerprint sensor of the electronic device; and in response to detecting the respective fingerprint on the fingerprint sensor, determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions
([0162] Sensors, devices and subsystems can be coupled to the peripherals interface 706 to facilitate multiple functionalities. For example, one or more sensors, including a biometrics sensor 714, an accelerometer 716, a photoelectric device 718, a proximity sensor 720, a camera 722, a wireless communication unit 724, an audio unit 726 and a magnetometer 728 may be provided to facilitate the collection, use and interaction with data and information and to achieve the functions of the payment applications described herein. For example, when provided, the magnetometer 728 may be used to calculate a position of the mobile device 700 in space, allowing improved capturing of checkout tokens).
The motivation to combine the feature of Azen with the embodiment of Laracey being to incorporate biometric sensor that may facilitate the collection, use and interaction with data and information and to achieve the functions of the payment applications – see “[0162] Sensors, devices and subsystems can be coupled to the peripherals interface 706 to facilitate multiple functionalities. For example, one or more sensors, including a biometrics sensor 714, an accelerometer 716, a photoelectric device 718, a proximity sensor 720, a camera 722, a wireless communication unit 724, an audio unit 726 and a magnetometer 728 may be provided to facilitate the collection, use and interaction with data and information and to achieve the functions of the payment applications described herein. For example, when provided, the magnetometer 728 may be used to calculate a position of the mobile device 700 in space, allowing improved capturing of checkout tokens”.

Regarding claim 16, Laracey discloses  
wherein the payment transaction is conducted using a payment account of an electronic wallet of the electronic device
([0076] Jane is able to access or interact with her registered loyalty or reward accounts using her mobile wallet as will be described further below).
The motivation to combine the feature of Azen with the embodiment of Laracey being to enable the customer device to carry out the traditional wallet function using the device capacity to store and provide financial information that are necessary for transaction settlement – see “[0076] Continuing the illustrative example, the customer named "Jane" may also enter information about several loyalty or reward accounts she possesses, such as her Kroger shopping card number ("K123456"), her CVS discount card number ("C5554431") and her Groupon account number and password ("G434567" and "sam123"…  providing this account information, Jane is able to access or interact with her registered loyalty or reward accounts using her mobile wallet as will be described further below. Jane may also provide information identifying one or more discounts or offers she wishes to take advantage of This information may be provided during processing at 306, or it may be provided during subsequent processing in which Jane clips or otherwise selects from a variety of offers or discounts that are available to her. Once she has clipped or otherwise selected an offer, details of the offer may be associated with her account information and be accessible to the transaction management system during transaction processing of the present invention.”

Regarding claim 17, Laracey discloses  
an electronic wallet of the electronic device includes loyalty account information for one or more different loyalty accounts associated with a user of the electronic device, the one or more different loyalty accounts being different from the loyalty account used for the payment transaction
([0076] Jane is able to access or interact with her registered loyalty or reward accounts using her mobile wallet as will be described further below).
The motivation to combine the feature of Azen with the embodiment of Laracey being to enable the customer device to carry out the traditional wallet function using the device capacity to store and provide financial information that are necessary for transaction settlement – see “[0076] Continuing the illustrative example, the customer named "Jane" may also enter information about several loyalty or reward accounts she possesses, such as her Kroger shopping card number ("K123456"), her CVS discount card number ("C5554431") and her Groupon account number and password ("G434567" and "sam123… By providing this account information, Jane is able to access or interact with her registered loyalty or reward accounts using her mobile wallet as will be described further below. Jane may also provide information identifying one or more discounts or offers she wishes to take advantage of This information may be provided during processing at 306, or it may be provided during subsequent processing in which Jane clips or otherwise selects from a variety of offers or discounts that are available to her. Once she has clipped or otherwise selected an offer, details of the offer may be associated with her account information and be accessible to the transaction management system during transaction processing of the present invention.”

Allowable Subject Matter 
The examiner is objecting to claims 4-6 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The applicant may incorporate one of the three claims into the independent claims as long as the same claim is incorporated in all the independent claims.
Regarding the 35 U.S.C. 101 analysis, claims 4-6 are eligible in light of the technical elements and the technical process in the data transmission authorization process.  Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. In addition, the 101 rejection is not applicable because in ordered combination of the amended claims rendered it to be a practical application. 
While the claims are different, they contain the common elements of (there are other elements unique to each claim but not listed below because they are not common across the three claims)”
(1) a fingerprint sensor (functioning in conjunction with the customer’s device);
(2) while the customer’s finger is in contact with the sensor, the system transmits authorization request notification to the payment terminal;
(3)  the system detecting the very specific customer’s device movements of:
(a) the customer device being placed into the field of contactless payment terminal;
(b) the customer device being removed into the field of contactless payment terminal; and 
(c) the customer device being placed back into the field of contactless payment terminal;  AND
(4) the system completing the transmission based on the (1)-(3) steps and current and predetermined authorization;
As recited in the claims, claim contains the specific elements of 
For claim 4:
“a fingerprint sensor,  the one or more programs further including instructions for: 
in accordance with the determination that the loyalty-sharing condition is not met and while detecting a fingerprint on the fingerprint sensor: 
providing a notification requesting authorization to transmit loyalty account information of the loyalty account to the contactless payment terminal; 
detecting, via the one or more wireless communication elements, that the device has been removed from a field of the contactless payment terminal and replaced into the field of the contactless payment terminal; and 
in response to detecting that the device has been replaced into the field of the contactless payment terminal, determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions; and 
in response to determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions, transmitting loyalty account information of the loyalty account to the contactless payment terminal (emphasis examiner’s)”
For claim 5:
“a fingerprint sensor, the one or more programs further including instructions for: 
in accordance with the determination that the loyalty-sharing condition is not met and while detecting a fingerprint on the fingerprint sensor: 
providing a notification requesting authorization to transmit loyalty account information of the loyalty account to the contactless payment terminal; 
receiving user input selecting a second loyalty account different from the loyalty account; 
detecting, via the one or more wireless communication elements, that the device has been removed from a field of the contactless payment terminal and replaced into the field of the contactless payment terminal; 
in response to detecting that the device has been replaced into the field of the contactless payment terminal, determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions; and 
in response to determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions, transmitting loyalty account information of the second loyalty account to the contactless payment terminal (emphasis examiner’s).”
 For claim 6:
“a fingerprint sensor, the one or more programs further including instructions for: 
in accordance with the determination that the loyalty-sharing condition is not met and while detecting a fingerprint on the fingerprint sensor: 
providing a notification requesting authorization to transmit loyalty account information of the loyalty account to the contactless payment terminal; 
receiving user input declining to use the loyalty account; 
detecting, via the one or more wireless communication elements, that the device has been removed from a field of the contactless payment terminal and replaced into the field of the contactless payment terminal; 
in response to detecting that the device has been replaced into the field of the contactless payment terminal, determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions; and 
in response to determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions, proceeding with the payment transaction without transmitting the loyalty account information of the loyalty account to the contactless payment terminal (emphasis examiner’s).”
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to providing notification only while the customer’s finger is in contact with the sensor and having to detect the customer’s device movement in and out and back in of the electromagnetic/optic field.  Essentially, in order to achieve the goal of the invention, all the claim elements including – e.g., the electronic device, wireless communication elements, fingerprint sensor, wireless communication element, and contactless payment terminal – used in the process of determining whether to authorize the transmission of loyalty account information.  As such, the rejection under 35 U.S.C. 101 is withdrawn.  
Regarding the prior art analysis, the examiner has determined that the prior art do not teach the specific elements of claims 4-6.  
While the claims are different, they contain the common elements of (there are other elements unique to each claim but not listed below because they are not common across the three claims)”
(1) a fingerprint sensor (functioning in conjunction with the customer’s device);
(2) while the customer’s finger is in contact with the sensor, the system transmits authorization request notification to the payment terminal;
(3)  the system detecting the very specific customer’s device movements of:
(a) the customer device being placed into the field of contactless payment terminal;
(b) the customer device being removed into the field of contactless payment terminal; and 
(c) the customer device being placed back into the field of contactless payment terminal;  AND
(4) the system completing the transmission based on the (1)-(3) steps and current and predetermined authorization;
As recited in the claims, claim contains the specific elements of 
For claim 4:
“a fingerprint sensor,  the one or more programs further including instructions for: 
in accordance with the determination that the loyalty-sharing condition is not met and while detecting a fingerprint on the fingerprint sensor: 
providing a notification requesting authorization to transmit loyalty account information of the loyalty account to the contactless payment terminal; 
detecting, via the one or more wireless communication elements, that the device has been removed from a field of the contactless payment terminal and replaced into the field of the contactless payment terminal; and 
in response to detecting that the device has been replaced into the field of the contactless payment terminal, determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions; and 
in response to determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions, transmitting loyalty account information of the loyalty account to the contactless payment terminal (emphasis examiner’s).”
For claim 5:
“a fingerprint sensor, the one or more programs further including instructions for: 
in accordance with the determination that the loyalty-sharing condition is not met and while detecting a fingerprint on the fingerprint sensor: 
providing a notification requesting authorization to transmit loyalty account information of the loyalty account to the contactless payment terminal; 
receiving user input selecting a second loyalty account different from the loyalty account; 
detecting, via the one or more wireless communication elements, that the device has been removed from a field of the contactless payment terminal and replaced into the field of the contactless payment terminal; 
in response to detecting that the device has been replaced into the field of the contactless payment terminal, determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions; and 
in response to determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions, transmitting loyalty account information of the second loyalty account to the contactless payment terminal (emphasis examiner’s).”
For claim 6:
“a fingerprint sensor, the one or more programs further including instructions for: 
in accordance with the determination that the loyalty-sharing condition is not met and while detecting a fingerprint on the fingerprint sensor: 
providing a notification requesting authorization to transmit loyalty account information of the loyalty account to the contactless payment terminal; 
receiving user input declining to use the loyalty account; 
detecting, via the one or more wireless communication elements, that the device has been removed from a field of the contactless payment terminal and replaced into the field of the contactless payment terminal; 
in response to detecting that the device has been replaced into the field of the contactless payment terminal, determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions; and 
in response to determining that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize transactions, proceeding with the payment transaction without transmitting the loyalty account information of the loyalty account to the contactless payment terminal (emphasis examiner’s).”
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to providing notification only while the customer’s finger is in contact with the sensor and having to detect the customer’s device movement in and out and back in of the electromagnetic/optic field.  Essentially, in order to achieve the goal of the invention, all the claim elements including – e.g., the electronic device, wireless communication elements, fingerprint sensor, wireless communication element, and contactless payment terminal – used in the process of determining whether to authorize the transmission of loyalty account information.  As such, the rejection under 35 U.S.C. 101 is withdrawn.  
Limit the claims in a specific and narrow way that overcome the prior art searched.  Therefore the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Francis (20140074569) teaches systems and methods for facilitating loyalty and reward functionality in mobile commerce.
Itwaru (20130290187) teaches payment system using subaccounts of account holder.
Peterson (20100058333) teaches method, system and computer-readable medium for personalized gadget configuration.
Narayanan (20090222842) teaches system, method and apparatus for controlling multiple applications and services on a digital electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698